DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claims 1-23 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Briscoe (US Patent No. 8,464,938).
As per claims 1, 10 and 17, Briscoe discloses a system, method and computer programproduct for facilitating the sales/purchase of a personalized merchant prepaid card. See theabstract of Briscoe. The system comprises a user using a smart phone or personal computer toaccess a remote server or database having a plurality of merchant prepaid cards. The prepaidcards can be searched or presented for selection by the user. See the abstract of Briscoe.Accordingly, Briscoe discloses and or teach all the claimed invention. Particularly, Briscoediscloses: 

 	presenting a menu to the customer, from which the customer can select the merchant andreceiving from the customer a selection of the merchant from the menu (see column 5, lines 8-58) and based on the selection: 
 	presenting the customer with an option to load funds onto the open loop prepaid giftaccount (see column 12, lines 44-51 and column 6, lines 17-40) ;
 	and upon receipt of payment from customer, creating the open loop prepaid gift accountfor the customer and loading the open loop prepaid gift account with an amount of money (seecolumn 6, lines 17-40 and column 4, lines 3-38) ; 
 	wherein information associated with the open loop prepaid gift account is encoded ontothe wireless gift card, and wherein merchant information is printed on the wireless gift cardaccording to an authorization from the merchant (see column 3, lines 17-49 and column 4, lines 3-38 ); 
 	the merchant information comprising at least one of a legal name associated with themerchant, a trade name associated with the merchant, a logotype associated with the merchant,and a marketing tagline associated with the merchant (see column 6, lines 17-40 and column 4, lines 3-38) ;
 	Briscoe further teaches changing a wireless giftcard to a physical card (see column  5, lines 27-58). 
	As per claims 2, 11 and 18, Briscoe discloses the open loop prepaid gift account isbranded by a payment network association as in most prepaid gift card issuers.   See column 7, lines 19-32.

  	As per claims 4, 13 and 20, Briscoe discloses the merchant pays a commission to one ofa prepaid gift account issuer and a program manager based on a percentage of gross purchasesmade by the open loop prepaid gift account at the merchant. See column 3, lines 57-66.
As per claims 5, 14 and 21, Briscoe discloses the merchant pays a commission to one ofa prepaid gift account issuer and a program manager for the merchant's name appearing first on alist of search results in response to a search by the customer for a particular category ofmerchant. See column 6, line 63 to column 7, line 60.  
As per claims 6, 15 and 22, Briscoe discloses the merchant comprises a local merchant.See column 6, line 63 to column 7, line 60.  
As per claims 7, 16 and 23, Briscoe discloses the menu comprises a list of merchants.  See column 6, line 63 to column 7, line 60.  
 	As per claim 8, Briscoe discloses the amount of money is based on a customer request.   See column 8, line 65 to column 9, line 21.
	As per claim 9, Briscoe disclose the merchant pays a fee to one of the prepaid giftaccount issuer and a program manager for the merchant's name appearing on a list of searchresults in response to a search by the customer for a particular category of merchant.  See column 6, line 63 to column 7, line 60 and column 3, lines 57-66.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/fp/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        

January 5, 2021